Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 07/26/2022 ("07-26-22 OA"), the Applicant substantively amended claims 1, 9, 12 and 13, canceled claims 2, 4, 6 and 16-20 and added news claims 21-29 on 10/27/2022 ("10-27-22 Response").
Applicant amended the title in the 10-27-22 Response.
Currently, claims 1, 3, 7-15 and 21-29 are pending.

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 3 under line item number 1 of the 07-26-22 OA.
Applicant's cancelation of claim 2 and the amendment to claim 2 have overcome the objection to claims 2 and 12 set forth on page 3 under line item number 2 of the 07-26-22 OA.
Applicant's cancelation of claim 2 and the amendment claim 13 have overcome the 35 U.S.C. 112(b) rejection of claims 2 and 13 set forth starting on page 4 under line item number 3 of the 07-26-22 OA.
Applicant's amendments to the independent claims 1 and 9 have overcome the prior-art rejections based on Zhang set forth starting on page 6 under line item number 4 of the 07-26-22 OA.
Applicant's amendments to the independent claims 1 and 9 have overcome the prior-art rejections based on the combination of Li, Peng and Chang set forth starting on page 9 under line item number 5 of the 07-26-22 OA.
Applicant's amendments to the independent claims 1 and 9 have overcome the nonstatutory obviousness-type double patenting rejection of claims 1-5, 7 and 9-15 as being unpatentable over claims 1-5, 7, 8 and 10-12 set forth starting on page 20 under line item number 6 of the 05-20-21 OA.
Substantive-amendments to the independent claims 1 and 9 and new claims 21-26 required further consideration and updated search. New grounds of rejection are provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, claim 26 is indefinite, because "the low-k dielectric material" lacks antecedent basis.  For the purpose of advancing the examination of the instant application, "the low-k dielectric material" has been assumed to refer to "a porous low-k dielectric material."
	 



A. Prior-art rejections based on at least in part by the primary reference Chen
Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2015/0228788 A1 to Chen et al. ("Chen") (cited in the 11-30-20 IDS).
Fig. 9 of Chen has been provided to support the rejections below:

    PNG
    media_image2.png
    310
    407
    media_image2.png
    Greyscale



Regarding independent claim 21, Chen teaches a device (see Fig. 9) comprising:
a gate stack M, 124, 122 (para [0036] - "As shown in FIG. 8, the electrode layer 126 is replaced with a metal gate M including a work function metal layer 282, a barrier layer 284 and a low resistivity 286."; para [0016] - "The buffer layer 122 is located between the gate dielectric layer 124 and the substrate 110.") disposed on a substrate 110, the gate stack M, 124, 122 including a gate dielectric layer 124 and a fill material 286;
a first sidewall spacer 250 (para [0031] - "a porous layer 250") disposed on a side surface of the gate stack M, 124, 122, wherein the first sidewall spacer 250 is formed of a porous low-k dielectric material (para [0031] - "The porous layer 250 preferably includes a low-k dielectric layer for forming a porous layer."); and
a second sidewall spacer 130 or 130, 140 (para [0018] - "an epitaxial spacer 130"; para [0019] - "A spacer 140") disposed between the first sidewall spacer 250 and the gate stack M, 124, 122 such that the second sidewall spacer 130 or 130, 140 interfaces with the gate dielectric layer 124 of the gate stack M, 124, 122 and the substrate 110. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7-10, 12-14, 23, 24, 26, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Peng (previously-cited Patent No. US 9,385,124 B1 to Peng et al.) and Chang (previously-cited Patent No. US 6,423,652 B1 to Chang et al. ("Chang").
Regarding independent claim 1, Chen teaches a device (see Fig. 9) comprising:
a gate stack M, 124, 122 (para [0036] - "As shown in FIG. 8, the electrode layer 126 is replaced with a metal gate M including a work function metal layer 282, a barrier layer 284 and a low resistivity 286."; para [0016] - "The buffer layer 122 is located between the gate dielectric layer 124 and the substrate 110.") on a substrate 110;
a source/drain feature disposed on the substrate 110 and associated with the gate stack M, 124, 122, the source/drain feature including a first-type dopant (para [0017] - "The lightly doped source/drain regions may be doped with pentavalent ions such as phosphorous ions for forming an N-type semiconductor structure..."); and
a first sidewall spacer 250 (para [0031] - "The porous layer 250 preferably includes a low-k dielectric layer for forming a porous layer.") for of a low-k dielectric material and disposed on the gate stack M, 124, 122.
	Chen does not disclose that the low-k dielectric material further includes a second-type dopant (e.g., a p-type dopant), the second-type being opposite the first-type. 
	Peng teaches that "The use of alternative materials for the sidewall spacers, such as materials having k values less than about 7.0 (i.e., lower than the k value of silicon nitride), has been desirable but often problematic. Most of such low-k materials are based upon carbon or boron doped silicon nitride (other examples includes spacers comprised of organic silicate glass (OSG), fluorine doped SiO2...hydrogen silsesquioxane (HSQ), methylsilsesquioxane (MSQ) or combinations of such materials) and they are often porous in nature and may have pin-holes.  The low-k materials, when used as a traditional spacer material, is subjected to subsequent process steps, e.g., wet cleans, ion implantation, a reactive ion etching (RIE) process, etc. in order to define the position where the source/drain regions will be located...Such low-k materials also tend to be weaker mechanically than silicon nitride, which makes them less capable of standing up to the subsequent processing steps (to serve as barriers to contaminants and moisture) after they are formed, e.g., wet cleaning processes, etching processes, etc...Moreover, such spacers are typically subjected to ion implantation with relatively high temperature source/drain anneal processes, which also tends to damage and deplete the carbon and boron from such low-k materials.") (col. 2, ln 23-55). That is, Peng recognizes a need to improve mechanical strength of porous, low-k spacers so that they can better tolerate or "stand up" to subsequent processes that can damage them.
	Chang recognizes a problem that "However, the porous structure compound may also lead to the absorption of moisture from the surrounding atmosphere. Since water is a polar material having a dielectric constant of about 78, the dielectric constant of an MSQ film may increase considerably when only a very small amount of moisture is absorbed." (col. 1, ln 62 - col. 2, ln 3). Chang addresses said problem by providing "a post-processing treatment of a low dielectric constant material, which treatment is capable of reducing moisture absorption so that the low dielectric constant can be maintained." (col. 2, ln 6-13). Chang performed shallow implantation of MSQ film with boron implantation, which lowered leakage current (Fig. 4) while maintaining low dielectric constant (Fig. 5). Chang projects that HSQ film, which is similar to MSQ film, can also see improved film when shallow implantation of boron is employed (col. 2, ln 28-32; col. 1, ln 62 - col. 2, ln 3). Chang further teaches that subsequent anneal can reduce damages caused by implanted ions (col. 2, ln 33-37). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the low-k, porous spacers taught by Chen by implanting their surfaces with boron ion to form "a thin compact surface layer" (Chang, col. 2, ln 14-21) and optional subsequent anneal (Chang, col. 2, ln 33-37) as taught by Chang, so as to improve their mechanical strength of porous, low-k spacers so that they can better tolerate or "stand up" to subsequent processes that can damage them (Peng) while maintaining their low dielectric constant (Chang) with a reasonable level of expectation of success.  
	Regarding claim 3, the combination above teaches that the low-k dielectric material that is a material having a dielectric constant from less than 3 (Chen, para [0031] - "Still preferably, the porous layer 250 has a dielectric constant lower than 3 for forming a porous layer to be a porous-rich layer.")), which overlaps with the claimed range of 1 to less than 3.9.
	 "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the range of less than 3 overlaps with the claimed range 1 to less than 3.9,  a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Chen further teaches a second sidewall spacer 130 or 130, 140 (para [0018] - "an epitaxial spacer 130"; para [0019] - "A spacer 140") disposed directly on the gate stack M, 124, 122 between the gate stack M, 124, 122 and the first sidewall spacer 250, wherein the second sidewall spacer prevents the first sidewall spacer 250 from interfacing with the gate stack M, 124, 122.
	Regarding claim 8, Chen teaches the gate stack M, 124, 122 that includes:
	a gate dielectric layer 124 interfacing with the second sidewall spacer 130 or 130, 140;
	a capping layer 122 disposed on the gate dielectric layer 124;
	a barrier layer 284 disposed on the capping layer 122; 
	a work function metal layer 282 disposed on the barrier layer 284; and
	a metal fill layer 286 disposed on the work function metal layer 282. 

Regarding independent claim 9, Chen teaches a device (see Fig. 9) comprising:
a first gate stack M, 124, 122 (para [0036] - "As shown in FIG. 8, the electrode layer 126 is replaced with a metal gate M including a work function metal layer 282, a barrier layer 284 and a low resistivity 286."; para [0016] - "The buffer layer 122 is located between the gate dielectric layer 124 and the substrate 110.") disposed on a substrate 110, the first gate stack M, 124, 122 including a gate dielectric layer 124;
a first sidewall spacer 130 or 130, 140 (para [0018] - "an epitaxial spacer 130"; para [0019] - "A spacer 140") disposed along and interfacing with the first gate stack M, 124, 122, wherein the first sidewall spacer 130 or 130, 140 is formed of a dielectric material that interfaces with the gate dielectric layer 124 and the substrate 110; and
a second sidewall spacer 250 (para [0031] - "a porous layer 250") formed of a low-k dielectric material (para [0031] - "The porous layer 250 preferably includes a low-k dielectric layer for forming a porous layer.") and disposed along and interfacing with the first sidewall spacer 130 or 130, 140, wherein the low-k dielectric material includes a dielectric material, wherein the low-k dielectric material has a least one void (porous) therein.
	Chen does not disclose that the low-k dielectric material further includes a dopant selected from the group consisting of an n-type dopant and a p-type dopant.
	Peng teaches that "The use of alternative materials for the sidewall spacers, such as materials having k values less than about 7.0 (i.e., lower than the k value of silicon nitride), has been desirable but often problematic. Most of such low-k materials are based upon carbon or boron doped silicon nitride (other examples includes spacers comprised of organic silicate glass (OSG), fluorine doped SiO2...hydrogen silsesquioxane (HSQ), methylsilsesquioxane (MSQ) or combinations of such materials) and they are often porous in nature and may have pin-holes.  The low-k materials, when used as a traditional spacer material, is subjected to subsequent process steps, e.g., wet cleans, ion implantation, a reactive ion etching (RIE) process, etc. in order to define the position where the source/drain regions will be located...Such low-k materials also tend to be weaker mechanically than silicon nitride, which makes them less capable of standing up to the subsequent processing steps (to serve as barriers to contaminants and moisture) after they are formed, e.g., wet cleaning processes, etching processes, etc...Moreover, such spacers are typically subjected to ion implantation with relatively high temperature source/drain anneal processes, which also tends to damage and deplete the carbon and boron from such low-k materials.") (col. 2, ln 23-55). That is, Peng recognizes a need to improve mechanical strength of porous, low-k spacers so that they can better tolerate or "stand up" to subsequent processes that can damage them.
	Chang recognizes a problem that "However, the porous structure compound may also lead to the absorption of moisture from the surrounding atmosphere. Since water is a polar material having a dielectric constant of about 78, the dielectric constant of an MSQ film may increase considerably when only a very small amount of moisture is absorbed." (col. 1, ln 62 - col. 2, ln 3). Chang addresses said problem by providing "a post-processing treatment of a low dielectric constant material, which treatment is capable of reducing moisture absorption so that the low dielectric constant can be maintained." (col. 2, ln 6-13). Chang performed shallow implantation of MSQ film with boron implantation, which lowered leakage current (Fig. 4) while maintaining low dielectric constant (Fig. 5). Chang projects that HSQ film, which is similar to MSQ film, can also see improved film when shallow implantation of boron is employed (col. 2, ln 28-32; col. 1, ln 62 - col. 2, ln 3). Chang further teaches that subsequent anneal can reduce damages caused by implanted ions (col. 2, ln 33-37). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the low-k, porous spacers taught by Chen by implanting their surfaces with boron ion to form "a thin compact surface layer" (Chang, col. 2, ln 14-21) and optional subsequent anneal (Chang, col. 2, ln 33-37) as taught by Chang, so as to improve their mechanical strength of porous, low-k spacers so that they can better tolerate or "stand up" to subsequent processes that can damage them (Peng) while maintaining their low dielectric constant (Chang) with a reasonable expectation of success. 
	Regarding claim 10, Chen further teaches an etch stop layer 260 (para [0034] -"a contact etch stop layer (CESL) 260") disposed directly on the second sidewall spacer 250. 
	Regarding claim 12, Chen further teaches a top surface of the first sidewall spacer 130 or 130, 140, a top surface of the second sidewall surface 250 and a top surface of the etch stop layer 260 that form a planarized surface facing away from the substrate 110.  
	Regarding claim 13, Chen teaches the low-k dielectric material that includes a semiconductor oxide (para [0024] - "organic silicate glass layer"; silicate contains silicon and oxygen). 
	Regarding claim 14, the combination above teaches that the low-k dielectric material that is a material having a dielectric constant from less than 3 (Chen, para [0031] - "Still preferably, the porous layer 250 has a dielectric constant lower than 3 for forming a porous layer to be a porous-rich layer.")), which overlaps with the claimed range of 1 to less than 3.9.
	 "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the range of less than 3 overlaps with the claimed range 1 to less than 3.9, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 23, Chen does not disclose the porous low-k dielectric material that includes a dopant.  
	Peng teaches that "The use of alternative materials for the sidewall spacers, such as materials having k values less than about 7.0 (i.e., lower than the k value of silicon nitride), has been desirable but often problematic. Most of such low-k materials are based upon carbon or boron doped silicon nitride (other examples includes spacers comprised of organic silicate glass (OSG), fluorine doped SiO2...hydrogen silsesquioxane (HSQ), methylsilsesquioxane (MSQ) or combinations of such materials) and they are often porous in nature and may have pin-holes.  The low-k materials, when used as a traditional spacer material, is subjected to subsequent process steps, e.g., wet cleans, ion implantation, a reactive ion etching (RIE) process, etc. in order to define the position where the source/drain regions will be located...Such low-k materials also tend to be weaker mechanically than silicon nitride, which makes them less capable of standing up to the subsequent processing steps (to serve as barriers to contaminants and moisture) after they are formed, e.g., wet cleaning processes, etching processes, etc...Moreover, such spacers are typically subjected to ion implantation with relatively high temperature source/drain anneal processes, which also tends to damage and deplete the carbon and boron from such low-k materials.") (col. 2, ln 23-55). That is, Peng recognizes a need to improve mechanical strength of porous, low-k spacers so that they can better tolerate or "stand up" to subsequent processes that can damage them.
	Chang recognizes a problem that "However, the porous structure compound may also lead to the absorption of moisture from the surrounding atmosphere. Since water is a polar material having a dielectric constant of about 78, the dielectric constant of an MSQ film may increase considerably when only a very small amount of moisture is absorbed." (col. 1, ln 62 - col. 2, ln 3). Chang addresses said problem by providing "a post-processing treatment of a low dielectric constant material, which treatment is capable of reducing moisture absorption so that the low dielectric constant can be maintained." (col. 2, ln 6-13). Chang performed shallow implantation of MSQ film with boron implantation, which lowered leakage current (Fig. 4) while maintaining low dielectric constant (Fig. 5). Chang projects that HSQ film, which is similar to MSQ film, can also see improved film when shallow implantation of boron is employed (col. 2, ln 28-32; col. 1, ln 62 - col. 2, ln 3). Chang further teaches that subsequent anneal can reduce damages caused by implanted ions (col. 2, ln 33-37). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the low-k, porous spacers taught by Chen by implanting their surfaces with boron ion to form "a thin compact surface layer" (Chang, col. 2, ln 14-21) and optional subsequent anneal (Chang, col. 2, ln 33-37) as taught by Chang, so as to improve their mechanical strength of porous, low-k spacers so that they can better tolerate or "stand up" to subsequent processes that can damage them (Peng) while maintaining their low dielectric constant (Chang) with a reasonable level of expectation of success.  
Regarding claim 24, the combination above teaches that the low-k dielectric material that is a material having a dielectric constant of less than 3 (para [0031] - "Still preferably, the porous layer 250 has a dielectric constant lower than 3 for forming a porous layer to be a porous-rich layer.") which overlaps with the claimed range of a dielectric constant of less than silicon nitride to at least 1.
	 "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the range of 3 or less overlaps with the claimed range of silicon nitride to at least 1, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 26, Chen teaches a source/drain feature (para [0017] - "The lightly doped source/drain regions may be doped with pentavalent ions such as phosphorous ions for forming an N-type semiconductor structure...") disposed on the substrate 110 and associated with the gate stack M, 124, 122, the source/drain feature including a first-type dopant and the low-k dielectric material including a second-type dopant (p-dopant), the second-type being opposite the first-type. 
	Regarding claim 27, Chen teaches the gate stack M, 124, 122 that includes:
	a gate dielectric layer 124 interfacing with the second sidewall spacer 130 or 130, 140;
	a capping layer 122 disposed on the gate dielectric layer 124;
	a barrier layer 284 disposed on the capping layer 122; 
	a work function metal layer 282 disposed on the barrier layer 284; and
	a metal fill layer 286 disposed on the work function metal layer 282. 
	Regarding claim 29, Chen teaches the low-k dielectric material that includes a semiconductor oxide (para [0024] - "organic silicate glass layer"; silicate contains silicon and oxygen). 


B. Prior-art rejections based on at least in part by the primary reference Choi
Claim Rejections - 35 USC § 102
Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2016/0365274 A1 to Choi et al. ("Choi") (cited in the 11-30-20 IDS).
	Fig. 2A of Choi has been provided to support the rejections below:

    PNG
    media_image3.png
    509
    473
    media_image3.png
    Greyscale

	Regarding independent claim 21, Choi teaches a device comprising:
	a gate stack 135, 134 (para [0054] - "Gate electrodes 135"; para [0060] - "Gate dielectric layers 134") disposed on a substrate 100, the gate stack 135, 134 including a gate dielectric layer 134 and a fill material 135; 
	a first sidewall spacer 126 (para [0103] - "As a result, the second portions 126 doped with silicon ions may be formed in the spacers 125.") disposed on a side surface of the gate stack 135, 134, wherein the first sidewall spacer 126 is formed of a porous low-k dielectric material (para [0056] - "In the case where spacers 125 include silicon nitride (SiN), the spacers 125 may be formed to have a porous structure and thereby to have a reduced dielectric constant."); and
	a second sidewall spacer 127 (para [0057] - "Each of the spacers 125 may include a first portion 127 adjacent the gate electrode 135 and a second portion 126 adjacent the contact 165."; Fig. 2A shows the first portion 127 that is underneath the second portion 126.) disposed between the first sidewall spacer 127 and the gate stack 135, 134 such that the second sidewall spacer 127 interfaces with the gate dielectric layer 134 of the gate stack 135, 134 and the substrate 100. 
	Regarding claim 22, Choi teaches the second sidewall spacer 127 interfaces with the first sidewall spacer 126 and extends underneath the first sidewall spacer 126. 
	Regarding claim 23, Choi teaches the porous low-k dielectric material includes a Si dopant (para [0056] - "In the case where spacers 125 include silicon nitride (SiN), the spacers 125 may be formed to have a porous structure and thereby to have a reduced dielectric constant.").

Claim Rejections - 35 USC § 103
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Choi.
Regarding claim 24, Choi teaches that the low-k dielectric material that is a material having a dielectric constant of less than silicon nitride, which overlaps with the claimed range of a dielectric constant of less than silicon nitride to at least 1.
	 "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the range of the dielectric constant of less than silicon nitride overlaps with the claimed range of silicon nitride to at least 1, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
	Claim 11 is objected to, but would be allowable if (i) its base claim 9 is amended to include all of the limitations of claim 11 and the intervening claim 10 or (ii) claim 11 is rewritten in independent form to include all of the limitations of its base claim 9 and the intervening claim 10.
	Claim 15 is objected to, but would be allowable if (i) its base claim 9 is amended to include all of the limitations of claim 15 or (ii) claim 15 is rewritten in independent form to include all of the limitations of its base claim 9.
	Claim 25 is objected to, but would be allowable if (i) its base claim 9 is amended to include all of the limitations of claim 28 or (ii) claim 28 is rewritten in independent form to include all of the limitations of its base claim 9.
Claim 28 is objected to, but would be allowable if (i) its base claim 9 is amended to include all of the limitations of claim 28 or (ii) claim 28 is rewritten in independent form to include all of the limitations of its base claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        07 November 2022

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.